Citation Nr: 0606102	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-21 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty from May 1978 to April 1990.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida that denied the appellant's claim of 
entitlement to special monthly compensation by reason of the 
need for regular aid and attendance of another person, and/or 
by reason of being housebound due to her service-connected 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded for action as described below.

Review of the appellant's VA treatment records reveals that 
the appellant was involved with the VA Vocational 
Rehabilitation independent living program as of March 2005.  
However, none of the associated records are included in the 
claims file.  Such records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, the appellant has reported treatment from a 
private therapist.  In April 2002, this social worker 
provided a written statement describing the treatment 
provided to the appellant, but the associated clinical 
records have not been made part of the claims file.  The RO 
should, with the assistance of the appellant as needed, 
obtain that therapist's records and associate them with the 
claims file.

The relevant treatment records, private and VA, should be 
obtained and associated with the claims file.

The appellant is service-connected for paranoid schizophrenia 
(50%); total hysterectomy (50%); bilateral pes planus (0%); 
right eye conjunctivitis (0%); appendectomy (0%); and scars 
of the neck and lip (0%).  She has been rated as unemployable 
since 1991.  The appellant has not undergone a compensation 
and pension examination for any one of these disabilities 
since October 1996, when she underwent a psychiatric 
examination.  Her current non-service-connected disabilities 
include episcleritis, arthritis, migraine headaches, chronic 
fatigue syndrome, limb pain, fibrocystic breast disease, back 
pain, syncope and ataxia.  None of these conditions has been 
assigned a rating.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In light of the foregoing, this case is REMANDED for the 
following development: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing regulations 
found at 38 C.F.R. § 3.159 (2005) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
her claim and of what part of such 
evidence she should obtain and what part 
the RO will yet attempt to obtain on her 
behalf.  She should also be told to 
provide any evidence in her possession 
that is pertinent to her claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in January 2001 
should be identified and obtained.  This 
should include nurses' notes, progress 
notes, doctors' orders, medical, 
psychiatric and psychologic evaluations, 
social work notes and all other 
information not already of record.  

3.  The veteran's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.  
This should include all records from the 
independent living program.

4.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided the veteran 
any treatment for her psychiatric, 
gynecological, orthopedic, neurological 
or general medical condition since 
January 2001, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
RO should obtain the records from 
treatment provided by the 
therapist/licensed clinical social worker 
at Life Remedies who wrote a statement 
for the veteran in March 2002.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  The RO should schedule the appellant 
for an examination for permanent need for 
regular aid and attendance or housebound 
status by appropriate doctors, such as a 
psychiatrist, an orthopedist, an 
internist, and a neurologist, to 
determine the nature and extent of her 
currently present disorders.  The 
examinations scheduled must be of 
sufficient detail that the rating 
criteria for mental disorders, 
neurological disorders and 
orthopedic/muscle disorders may be 
applied.  The examiners are asked to 
describe all the appellant's health 
problems, both mental and physical, and 
their impact on her ability to perform 
the functions of daily living.  The 
claims file, and the records received 
pursuant to the above paragraphs, should 
be made available to the examiners in 
conjunction with the examinations.  All 
indicated tests and studies should be 
done, and all subjective complaints and 
objective findings should be reported in 
detail.  

The examination should include the 
specific questions/concerns of an aid and 
attendance/housebound examination, 
including whether the appellant is able 
to feed, dress herself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect herself 
from dangers in her environment, etc., 
and specify what disabilities are 
implicated in her inability to perform 
such self-care tasks.

7.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time is to be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


